 

 

MIRANDA KANE (CSBN 150630)
KANE+KIMBALL LLP

803 Hearst Avenue

Berkeley, CA 94710

(510) 704-1400

Email: mkane@kanekimball.com

Attorneys for Defendant KISHORE PALLAPOTHU

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Vv.

KISHORE PALLAPOTHU et al.,

Defendants.

 

 

Case No. CR. 15-00427 BLF

[PROPOSED] ORDER GRANTING
REQUEST TO WITHDRAW GUILTY
PLEA

GOOD CAUSE BEING SHOWN, the Court hereby grants Defendant Pallapothu’s

request to withdraw his guilty plea entered on April 30, 2019.

IT IS SO ORDERED.

Dated: Tay IS CO

[PROPOSED] ORDER
[CR-15-427-BLF]

 

United States District Court

 
